Exhibit 10.2 Terms and Conditions Sept 6, 2012 CONFIDENTIALITY AND PROPRIETARY NOTE This item is the property of Xplore Technologies Corp., Austin, Texas and contains confidential and trade secret information. This item may not be transferred from the custody of Xplore, except as authorized by Xplore and then only by way of loan for limited purposes. It must not be reproduced in whole or in part and must be returned to Xplore upon request and in all events upon completion of the purpose of the loan. Neither this item nor the information it contains may be used by or disclosed to persons not having a need for such use or disclosure without prior written consent of Xplore . 1 Xplore Supplier Agreement Terms and Conditions (“Agreement”) Section I: Special Development Terms - This Agreement is between Ubiqconn Technology, Inc. (“ Ubiqconn ”) and Xplore Technologies Corp. (“ Xplore ” or “ Xplore Technologies ”). The parties agree as follows: Purpose : This Agreement sets forth the terms and conditions for the mutual development and manufacturing by Ubiqconn of two new Xplore products (the “ Products ”), known as “Tomcat” and “Bobcat.” Non-Disclosure : Ubiqconn and Xplore Technologies agree to abide by the terms and conditions set forth in the Mutual Confidentiality and Non-Disclosure Agreement (“
